Citation Nr: 9923587
Decision Date: 08/19/99	Archive Date: 11/08/99

DOCKET NO. 99-03 168               DATE AUG 19, 1999

On appeal from the Department of Veterans Affairs Regional Office
in San Diego, California

THE ISSUES

1. Entitlement to service connection for nicotine dependence.

2. Entitlement to service connection for residuals of a
cerebrovascular accident as secondary to smoking.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1955 to October 1955
and from November 1957 to September 1962.

This matter came before the Board of Veterans' Appeals (the Board)
on appeal from an April 1998 rating decision of the Department of
Veterans Affairs (VA), San Diego, California, Regional Office (RO).

In a January 1998 rating decision, the RO denied entitlement to an
increased evaluation for the service-connected right knee
disability. The claims for entitlement to increased evaluations for
the left knee disability and the left ankle disability were
granted. The veteran was notified of this determination in May
1998. He did not file a timely appeal. Consequently, such issues
are not before the Board for appellate review.

FINDINGS OF FACT

1. There is no competent medical evidence of nicotine dependence in
service or any time thereafter.

2. There is no competent medical evidence which shows that the
veteran's cerebrovascular accident was due to or is medically
related to the veteran's tobacco use during his period of active
service.

- 2 -


CONCLUSIONS OF LAW

1. The claim for entitlement to service connection for nicotine
dependence is not well-grounded. 38 U.S.C.A. 5107 (West 1991).

2. The claim for entitlement to service connection for residuals of
a cerebrovascular accident due to smoking is not well-grounded. 38
U.S.C.A. 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service Connection

In order to establish service connection, the facts, as shown by
evidence, must demonstrate that a disease or injury resulting in
current disability was incurred during service or, if pre-existing
active service, was aggravated therein. 38 U.S.C.A. 1110, 1131
(West 1991).

For the showing of chronic disease in service, there is required a
combination of manifestations sufficient to identify the disease
entity, and sufficient observation to establish chronicity at the
time, as distinguished from merely isolated findings or a diagnosis
including the word "Chronic." When the disease identity is
established, there is no requirement of evidentiary showing of
continuity. Continuity of symptomatology is required only where the
condition noted during service is not, in fact, shown to be chronic
or where the diagnosis of chronicity may be legitimately
questioned. When the fact of chronicity in service is not
adequately supported, then a showing of continuity after discharge
is required to support the claim. 38 C.F.R. 3.303(b) (1998).

Service connection may also be granted for a disability initially
diagnosed after service when shown to be related to service. 38
C.F.R. 3.303(d) (1998).

- 3 -

A disability which is proximately due to or the result of a
service-connected disease or injury shall be service connected. 38
C.F.R. 3.310 (1998).

Well Grounded Claims

A veteran claiming entitlement to VA benefits has the burden of
submitting evidence sufficient to justify a belief by a fair and
impartial individual that the claim is well-grounded. 38 U.S.C.A.
5107(a) (West 1991). The Court of Appeals for Veterans Claims
(formerly the Court of Veterans Appeals) (Court) has defined "well-
grounded claim" as a "plausible claim, one which is meritorious on
its own or capable of substantiation." Murphy v. Derwinski, 1 Vet.
App. 78, 81 (1990). Such a claim need not be conclusive, but only
possible to satisfy the initial burden of 38 U.S.C.A. 5107(a). Id.
A claim must be more than just an allegation; a claimant must
submit supporting evidence. Tirpak v. Derwinski, 2 Vet. App. 609,
611 (1992). If a claim is not well-grounded, the Board does not
have jurisdiction to adjudicate the claim. Boeck v. Brown, 6 Vet.
App. 14 (1993). A not well-grounded claim must be denied. Edenfield
v. Brown, 8 Vet. App. 384 (1995). If the initial burden of
presenting evidence of a well-grounded claim is not met, the VA
does not have a duty to assist the appellant further in the
development of the claim. 38 U.S.C.A. 5107(a); Murphy, 1 Vet. App.
at 81-82.

The Court has emphasized that in order for a claim to be well
grounded, there must be competent evidence of current disability in
the form of a medical diagnosis, of incurrence or aggravation of a
disease or injury in service in the form of lay or medical
evidence, and of a nexus between the in-service injury or disease
and the current disability in the form of medical evidence. Caluza
v. Brown, 7 Vet. App. 498, 506 (1995). Where the determinant issue
involves a question of medical diagnosis or medical causation,
competent medical evidence to the effect that the claim is
plausible or possible is required to establish a well-grounded
claim. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). Lay
assertions of medical causation cannot constitute evidence to
render a claim well grounded under 38 U.S.C.A.

- 4 -

5107(a); if no cognizable evidence is submitted to support a claim,
the claim cannot be well grounded. Id.

The Court has also held that the chronicity provision of 38 C.F.R.
3.303(b) is applicable where evidence, regardless of its date,
shows that a veteran had a chronic condition in service or during
an applicable presumption period and still has such condition. Such
evidence must be medical unless it relates to a condition as to
which, under the Court's case law, lay observation is competent. If
the chronicity provision is not applicable, a claim may still be
well grounded if the condition is observed during service or any
applicable presumption period, continuity of symptomatology is
demonstrated thereafter, and competent evidence relates the present
condition to that symptomatology. Savage v. Gober, 10 Vet. App. 489
(1997).

Specific Guidelines: Tobacco Use

A precedential opinion by the VA General Counsel, [which is binding
upon the Board pursuant to 38 U.S.C.A. 7104(c) (West 1991 and Supp.
1999)], was prepared to clarify when entitlement to benefits may be
awarded based upon in-service tobacco use. This opinion determined
that direct service connection of disability may be established if
the evidence establishes that injury or disease resulted from
tobacco use in line of duty in the active military, naval, or air
service. VAOPGCPREC 2-93 (January 1993).

The General Counsel issued a clarification of this opinion in June
1993, and stated that the opinion does not hold that service
connection will be established for a disease related to tobacco use
if the affected veteran smoked in service, but rather states that
any disability allegedly related to tobacco use which is not
diagnosed until after service would not preclude establishment of
service connection; however, it must be demonstrated that the
disability resulted from use of tobacco during service, and the
possible effect of smoking before or after service must be taken
into consideration. VAOPGCPREC 2-93 (June 1993). (Explanation of
VAOPGCPREC 2-93 dated January 1993).

5 -

With regard to the issue of secondary service connection, a
precedential opinion by the VA General Counsel was issued to
clarify when service connection may be granted for tobacco-related
disability on the basis that such disability is secondary to
nicotine dependence which arose from a veteran's tobacco use during
service. Specifically, the VA General Counsel found that a
determination as to whether service connection for disability or
death attributable to tobacco use subsequent to military service
should be established on the basis that such tobacco use resulted
from nicotine dependence arising in service, and therefore is
secondarily service connected pursuant to 38 C.F.R. 3.310(a),
depends upon affirmative answers to the following three questions:
(1) whether nicotine dependence may be considered a disease for
purposes of the laws governing veterans' benefits, (2) whether the
veteran acquired a dependence on nicotine in service, and (3)
whether that dependence may be considered the proximate cause of
disability or death resulting from the use of tobacco products by
the veteran. If each of these three questions is answered in the
affirmative, service connection should be established on a
secondary basis. These are questions that must be answered by
adjudication personnel applying established medical principles to
the facts of particular claims. The determination of whether a
veteran is dependent on nicotine is a medical issue. Additionally,
on the issue of proximate cause, if it is determined that, as a
result of nicotine dependence acquired in service, a veteran
continued to use tobacco products following service, adjudicative
personnel must consider whether there is a supervening cause of the
claimed disability or death which severs the causal connection to
the service-acquired nicotine dependence. Such supervening causes
may include sustained full remission of the service-related
nicotine dependence and subsequent resumption of the use of tobacco
products, creating a de novo dependence, or exposure to
environmental or occupational agents. VAOPGCPREC 19-97 (May 1997).

In the May 1997 General Counsel Opinion discussed above, it was
noted that in a May 5, 1997 memorandum, the Under Secretary for
Health, relying upon the criteria set forth in VAOPGCPREC 67-90
(O.G.C. Prec. 67-90), stated that nicotine dependence may be
considered a disease for VA compensation purposes. The

- 6 -

General Counsel made the following statement: assuming the
conclusion of the Under Secretary for Health that nicotine
dependence may be considered a disease for compensation purposes is
adopted by adjudicators, secondary service connection may be
established, under the terms of 38 C.F.R. 3.310(a), only if a
veteran's nicotine dependence, which arose in service, and
resulting tobacco use may be considered the proximate cause of the
disability or death which is the basis of the claim. VAOPGCPREC 19-
97 (May 1997).

In a July 24, 1997 Letter from Acting VA Under Secretary of
Benefits (USB Letter 20-97-14), the Acting VA Under Secretary for
Benefits concluded that nicotine dependence may be considered a
disease for VA compensation purposes and provided guidance for
adjudicating tobacco cases. Therefore, the two principal questions
which must be answered by adjudicators in resolving a claim for
benefits for tobacco-related disability or death secondary to
nicotine dependence are: (1) whether the veteran acquired a
dependence on nicotine during service; and (2) whether nicotine
dependence which arose during service may be considered the
proximate cause of disability or death occurring after service.

With regard to the first question, the Opinion held that the
determination of whether a veteran is dependent on nicotine is a
medical issue. It noted that DSM-IV at 243, provided that the
criteria for diagnosing substance dependence are generally to be
applied in diagnosing nicotine dependence. Under those criteria,
nicotine dependence may be described as a maladaptive pattern of
nicotine use leading to clinically significant impairment or
distress, as manifested by three or more of the following criteria
occurring at any time in the same 12-month period:

(1) tolerance, as manifested by the absence of nausea, dizziness,
and other characteristic symptoms despite use of substantial
amounts of nicotine or a diminished effect observed with continued
use of the same amount of nicotine- containing products;

7 -

(2) withdrawal, marked by appearance of four or more of the
following signs within twenty-four hours of abrupt cessation of
daily nicotine use or reduction in the amount of nicotine used:

(a) dysphoric or depressed mood; (b) insomnia; (c) irritability,
frustration, or anger; (d) anxiety; (e) difficulty concentrating;
(f) restlessness; (g) decreased heart rate; or (h) increased
appetite or weight gain; or by use of nicotine or a closely related
substance to relieve or avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or over a longer period than
was intended;

(4) persistent desire or unsuccessful efforts to cut down or
control nicotine use;

(5) devotion of a great deal of time in activities necessary to
obtain nicotine (e.g., driving long distances) or use nicotine
(e.g., chain-smoking);

(6) relinquishment or reduction of important social, occupational,
or recreational activities because of nicotine use (e.g., giving up
an activity which occurs in smoking-restricted areas); and

(7) continued use of nicotine despite knowledge of having a
persistent or recurrent physical or psychological problem that is
likely to have been caused or exacerbated by nicotine. Id. at 181,
243-45.

The July 1997 USB letter referred to an earlier all-station letter
dated in January 1997, which discussed at length the criteria
required for a claim to meet the well- groundedness threshold.
Specifically, in pertinent part, for claims alleging a direct link
between tobacco use in service and a current disability, the
claimant must

8 -

provide medical evidence of a current disability, medical or lay
evidence of tobacco use in service, and medical evidence of a
relationship between the current disability and tobacco use during
active service in order to establish a well-grounded claim.

For claims alleging secondary service connection for a current
disease on the basis of nicotine dependence acquired in service,
the claimant must provide medical evidence of a current disability,
medical evidence that nicotine dependence arose in service, and
medical evidence of a relationship between the current disability
and the nicotine dependence. For the purposes of well-groundedness,
medical evidence that nicotine dependence arose in service may
consist of a current diagnosis of nicotine dependence along with
the physicians opinion with respect to that dependence having
originated in service. The letter further noted that if the claim
was not well-grounded, the claimant would be advised of what
evidence is necessary to make his or her claim well-grounded.

On the other hand, once a well-grounded claim has been received,
there was a responsibility to execute VA's duty to assist. Citing
a May 1997 Under Secretary for Health document, the letter held
that nicotine dependence is a disease, and as such, each decision
must then specifically address the remaining two elements, i.e.
whether the veteran acquired a dependence on nicotine in service;
and whether that dependence may be considered the proximate cause
of disability or death resulting from the use of tobacco products
by the veteran under General Counsel and regulatory definitions.

The Transportation Equity Act for the 21st Century, dated June 9,
1998, amended 38 U.S.C. 1110 and 1131 to prohibit the payment of VA
compensation for a disability resulting from the use of tobacco
products. The Internal Revenue Service Restructuring and Reform
Act, dated July 22, 1988, struck out the provision in the
Transportation Equity Act for the 21st Century which prohibited
payment of compensation to veterans for disability which is a
result of tobacco products, and added 38 U.S.C. 1103 (West 1991 &
Supp. 1999), which prohibits service connection of death or
disability on the basis that it resulted from disease or injury
attributable to the use of tobacco products during the veteran's
active service. The

- 9 -

Internal Revenue Service Restructuring and Reform Act does not
preclude service connection for disease or injury which became
manifest during service or during an applicable presumptive period
and is applicable only to claims filed after June 9, 1998.

Analysis

In the present case, the veteran filed the claims for entitlement
to service connection for nicotine dependence and residuals of a
cerebrovascular accident due to smoking in September 1997.
Consequently, VAOPGCPREC 2-93 (June 1993) and VAOPGCPREC 19-97 (May
1997) apply, and 38 U.S.C.A. 1103 is not applicable.

The veteran asserts, in essence, that he started smoking in service
and has been smoking since that time. He contends, that his
cigarette smoking, which started in service, caused the
cerebrovascular accident in 1997. At the hearing before the Board
in March 1999, the veteran stated that he enlisted in March 1955
and he began smoking three weeks after he went into boot camp.
Hearing Transcript, hereinafter Tr., 3. He indicated that he
started to smoke two or three cigarettes a day to a pack every two
or three days. Tr. 5. Before, service, he did not smoke at all. Tr.
6. The veteran indicated that he had tried to quit smoking but he
was never able to. Tr. 7. He stated that he quit smoking while he
was in the hospital in 1997, but he started as soon as he got home.
Tr. 8.

Entitlement to Service Connection for Nicotine Dependence Acquired
in Service

Review of the evidence of record reveals that the veteran has not
submitted competent medical evidence that he acquired nicotine
dependence in service or that he currently has nicotine dependence.
The service medical records are silent for a diagnosis of nicotine
dependence and make no mention of the veteran's claimed tobacco
use. The more recent medical evidence indicates that the veteran
reported smoking a pack a day for ten to forty years. A June 1979
VA hospitalization record indicates that the veteran reported
having a twenty-five year history of smoking.

- 10-

VA hospitalization records, dated in May 1989, reveal that the
veteran reported smoking one pack per day for ten years. VA
hospitalization records, dated in October 1986, indicate that the
veteran reported smoking one pack of tobacco per day for the past
forty years. Hospital records from the G. Hospital, dated in July
1997,, indicate that the veteran reported smoking one pack of
cigarettes per day; the treatment plan noted that the veteran was
encouraged to quit smoking. However, the medical evidence of record
does not reflect a diagnosis of nicotine dependence.

As noted above, medical evidence is required to show that a veteran
incurred nicotine dependence in or due to service. See Espiritu v.
Derwinski, 2 Vet. App. 492 (1992).; Grottveit, supra; VAOPGCPREC
19-97; USB Letter 20-97-14. Nicotine dependence is a psychiatric
disorder and a medical diagnosis is required to confirm its
existence. It is not sufficient that the veteran merely states that
he began smoking in service and that. he continued to smoke since
that time. The veteran and other lay persons are competent to
provide an account of the veteran's symptoms; however, "the
capability of a witness to offer such evidence is different from
the capability of a witness to offer evidence that requires medical
knowledge." Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The
veteran does not possess the technical or specialized knowledge to
provide a probative conclusion with respect to-the issue of whether
he currently has a diagnosis of nicotine dependence that was
acquired in service. See Espiritu, supra. The Board is not
qualified to express a competent medical opinion as to whether the
veteran has a psychiatric condition such as nicotine dependence.
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, as there is no competent medical evidence that
establishes a diagnosis of nicotine dependence, the claim is
implausible and not well-grounded. Therefore, as a matter of law,
the claim must be denied. 38 U.S.C.A. 5107(a).

Service Connection for Residuals of a Cerebrovascular Accident due
to Smoking

The veteran asserts that the cerebrovascular accident that he
sustained in 1997 was caused by smoking and that he started to
smoke during service. Thus, the Board must address the issue of
whether cigarette smoking in service is medically related to the
cerebrovascular accident that the veteran sustained in 1997.

Review of the record reveals that the veteran sustained a
cerebrovascular accident in July 1997. Hospital records from the G.
Hospital, dated in July 1997, reflect a diagnosis of
cerebrovascular accident with right hemiparesis.

Review of the record reveals that there is lay evidence that the
veteran smoked in service. As noted above, at the hearing before
the Board in March 1999, the veteran stated that he enlisted in
March 1955 and he began smoking three weeks after he went into boot
camp. Tr. 3. He indicated that he started to smoke two or three
cigarettes a day to a pack every two or three days. Tr. 5.

The evidence of record further establishes that the veteran smoked
for decades after service. A June 1979 VA hospitalization record
indicates that the veteran reported having a twenty-five year
history of smoking. VA hospitalization records, dated in May 1989,
reveal that the veteran reported smoking one pack per day for ten
years. VA hospitalization records, dated in October 1986, reveal
that the veteran reported smoking one pack of tobacco per day for
the past forty years.

However, the veteran has not submitted competent medical evidence
that establishes that a medical nexus between his smoking during
active service and the cerebrovascular accident. The veteran has
submitted an August 1997 statement by Dr. J.G. in which Dr. J.G.
stated that the veteran had a severe stroke "largely the result of
smoking." The Board does not find this statement to be competent
medical evidence of a nexus between the veteran's smoking during
active service and the cerebrovascular accident. Dr. J.G. does not
establish that the veteran's cigarette smoking during active
service, as opposed to cigarette smoking for over twenty-five

12 -

years when the veteran was not in service, caused the
cerebrovascular accident. In order for this claim to be well
grounded, there must be medical evidence of a relationship between
the cerebrovascular accident and the tobacco use during active
service.

The Board points out that the impact of cigarette smoking at
various times on an individual's health is a medical determination
which the veteran and the Board may not competently make. See
Espiritu, supra; Colvin, supra. As discussed above, it has not been
shown that the veteran has the technical or specialized knowledge
to provide a probative conclusion with respect to the issue of
whether the cerebrovascular accident was due to his tobacco use
during active service. See Espiritu, supra.

Thus, in the case at hand, the veteran has failed to submit
competent medical evidence of a nexus between his cigarette smoking
in service, as opposed to cigarette smoking during periods when the
veteran was not in service, and the cerebrovascular accident. In
the absence of such competent medical evidence, the claim is
implausible and not well-grounded. Therefore, as a matter of law,
the claim must be denied. 38 U.S.C.A. 5107(a).

The Board recognizes that the Court has held that there is some
duty to inform the veteran of the necessity of submitting certain
evidence that is necessary for the completion of his claim for
benefits, even where the claim is not well grounded. See 38
U.S.C.A. 5103 (West 1991); Beausoleil v. Brown, 8 Vet. App..459,465
(1 996); Robinette v. Brown, 8 Vet. App. 69, 79-80 (1995), modified
in relevant part by Epps v. Brown, 9 Vet. App. 341, 344 (1996).

In a February 1998 statement and at the hearing before the Board in
March 1999, the veteran indicated that he went through a "stop
smoking" program at the VA in January 1997. Tr. 4. The clinic
lasted 4 to 6 weeks, and he only stopped smoking for 3 days after
the class. Tr. 4. In the February 1998 statement, the veteran
asserted that he started smoking again because of the nicotine
craving. The veteran did not submit records from the smoking
cessation program. The Board also notes

13 - 

that the treatment records by Dr. J.G. are not associated with the
claims file, although a statement by Dr. J.G., dated in August
1997, is associated with the claims file.

The Board finds that the VA has satisfied its duty under 5103(a).
The VA is not on notice of any other known and existing evidence
which would make the veteran's service connection claims plausible.
There is no indication that the records from the smoking cessation
clinic provide a nexus between the veteran's smoking in active
service and his cerebrovascular accident or establish that the
veteran acquired nicotine dependence in service. The veteran has
not asserted that the records provide this medical evidence which
is needed to well ground his claims. There is no indication that
Dr. J.G.'s treatment records would make the veteran's claims
plausible. The veteran has alleged that Dr. J.G. had indicated that
the veteran's stroke was due to smoking. The Board points out that
a statement by Dr. J.G., in which Dr. J.G. provides a nexus between
the veteran's smoking and cerebrovascular accident, is associated
with the claims file. However, as discussed above, this statement
was not sufficient to medically relate the veteran's stroke to his
smoking during active service. Thus, the Board finds that the
treatment records by Dr. J.G. would not include evidence sufficient
to well ground the claims.

The RO has informed the veteran of the type of evidence necessary
to state a well- grounded claim in an October 1997 letter to the
veteran and in a statement of the case dated in December 1998. The
Board!s decision also serves to inform the veteran of the kind of
evidence which is necessary to make his claims well grounded.
Accordingly, the Board concludes that VA did not fail to meet its
obligations under 38 U.S.C.A. 5103(a) (West 1991).

14 -

ORDER

The claim for entitlement to service connection for nicotine
dependence is denied.

The claim for entitlement to service connection for residuals of a
cerebrovascular accident due to smoking is denied.

STEVEN L. KELLER 
Member, Board of Veterans' Appeals



